



Exhibit 10.1
companylogoa08.jpg [companylogoa08.jpg]




FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT, dated as of August 21, 2017 (the
“Effective Date”), is entered into between Asbury Automotive Group, Inc. a
Delaware corporation (the “Company”) and David W. Hult (the “Executive”).
RECITALS


WHEREAS, the Company and the Executive are parties to that certain employment
agreement dated October 23, 2014 (the “Employment Agreement”); and


WHEREAS, in connection with its executive succession planning process, the Board
of Directors of the Company desires to appoint the Executive as President and
Chief Executive Officer of the Company effective as of January 1, 2018 (the
“Promotion Date”), subject to his continuous employment with the Company through
the Promotion Date; and


WHEREAS, Asbury and Executive mutually desire to amend the Employment Agreement
as set forth in this First Amendment to the Employment Agreement (the
“Amendment”) to reflect such appointment.


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the Company and the Executive hereby amend the
Employment Agreement effective as of the Promotion Date, subject to the
Executive’s continuous employment with the Company through the Promotion Date,
as follows:


Section 1(j)(iv) of the Employment Agreement is amended to replace the figure
“700,000.00” with “$1,000,000.00”.


Section 2(a) of the Employment Agreement is amended and restated as follows:


(a)    Employment. Effective as of January 1, 2018 (the “Promotion Date”), the
Company hereby employs Executive as President and Chief Executive Officer and
Executive accepts such employment with the Company or any of its Affiliates in
such capacity. Executive shall report to the Board of Directors and shall have
such authority and responsibilities and perform such duties as shall be
reasonably be assigned to Executive from time to time by the Board of Directors.


Section 3(a) of the Employment Agreement is amended and restated as follows:


(a)Base Salary. In consideration for Executive's services hereunder, during the
Term and beginning on the Promotion Date, the Company shall pay to Executive an
annual base salary (the “Base Salary”) in the amount of $1,000,000.00.
Executive's annual base salary shall be reviewed periodically by the Company and
may be increased from time to time. The Company shall pay the annual base salary
in accordance with the normal payroll payment practices of the Company and
subject to such deductions and withholdings as law or policies of the Company
require.


Section 3(b) of the Employment Agreement is amended and restated as follows:


(b)Bonus. In addition to the annual base salary payable under Section 3(a)
hereof, during the Term and beginning following the Promotion Date, Executive
shall be entitled to discretionary annual bonuses targeted at 125%
($1,250,000.00) of Executive's annual base salary (the “Target Annual Bonus”).
The actual amount of bonus paid annually will be determined by the Compensation
Committee based on its evaluation





--------------------------------------------------------------------------------





of Executive's performance using reasonable performance objectives determined by
the Compensation Committee. To the extent earned, the annual bonus, or any
portion thereof, will be paid on the date on which annual bonuses are paid
generally to the Company's senior executives, but in no event following the
later of (i) the fifteenth (15th) day of the third (3rd) month following the
close of the Company's fiscal year in which the annual bonus is earned or (ii)
March 15th of the calendar year following the calendar year in which the annual
bonus is earned (in either case, the “Bonus Payment Date”).


Section 3(c) of the Employment Agreement is amended and restated as follows:


(c)     Equity-Based Compensation. During the Term and beginning following the
Promotion Date, Executive shall be eligible for annual grants of equity or other
long-term incentive awards, taking into account performance and other factors as
determined by the Compensation Committee in its sole discretion,


2.    Incorporation into Employment Agreement. This Amendment shall be and is
hereby incorporated in and forms a part of the Employment Agreement effective as
of the Promotion Date subject to the Executive’s continuous employment with the
Company through the Promotion Date.


3.     Employment Agreement Prior to Amendment. Until the Promotion Date, all
terms and conditions of the Employment Agreement shall remain in full force and
effect unmodified by this Amendment.


4.    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.


EXECUTIVE:
 
ASBURY AUTOMOTIVE GROUP, INC.
 
 
 
 
 
 
 
/s/  David W. Hult
 
/s/  Jed C. Milstein
 
Name:
David W. Hult
 
 
Name:
Jed C. Milstein
 
 
 
 
 
Title:
Vice President, Chief Human Resources Officer








